            Case 1:18-cv-11155-DAB Document 27 Filed 01/24/19 Page 1 of 1




                                            January 24, 2019


BY ECF AND HAND DELIVERY

The Honorable Deborah A. Batts
U.S. District Court, Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312


         Re:       Kraut v. Wafra Inc., et al., No. 1:18-cv-11155-DAB (S.D.N.Y.)


Dear Judge Batts:

       We represent Francis P. Lively in the above-captioned action. The parties in this action
have agreed to participate in mediation. Pursuant to Section I, subsection E, of the Rules of
Individual Practices, we write to request that you grant the enclosed joint stipulation extending Mr.
Lively’s time to respond to the Complaint thirty days following the termination of mediation. The
current deadline for Mr. Lively to respond to the Complaint is February 1, 2019. This is Mr.
Lively’s second request for an extension of that deadline.


                                               Respectfully submitted,


                                               /s/ William A. Brewer III
                                               William A. Brewer III


cc:      Counsel of Record (by ECF)




4844-7680-1926.1
2281-03
